DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant; however, has not perfected priority, as a translation of the certified copy of the foreign priority application (European Patent Office (EPO) 17183550.7) has not been made of record in accordance with 37 CFR 1.55.  Please see MPEP §§ 215 and 216. For at least this reason, the effective filing date of the claimed invention is 7/26/2018.  Should Applicant; however, perfect their priority, and the foreign priority application support the claimed invention in the manner required by 35 USC 112(a), the foreign priority date of 7/27/2017 would become the effective filing date of the claimed invention.
That being said, Suzuki et al. (US PG Publication No. 2018/0104784 A1), which Examiner has utilized in the art rejection (see below), has a publication date of 4/19/2018.  Given that 4/19/2018 is prior to the effective filing date of the present application (which is currently 7/26/2018), Suzuki et al. is currently available to Examiner as prior art under 35 U.S.C. 102(a)(1) (and also 35 U.S.C. 103).  Even if Applicant were to perfect priority though, it is noted that Suzuki et al. has an effectively filed date of 10/19/2016.  That is to say that even if Applicant were to perfect priority, Suzuki et al. would remain available to Examiner as prior art under U.S.C. 102(a)(2) (and also 35 U.S.C. 103).

Drawings
Examiner’s acknowledges Applicant’s cancellation of Figures 4A, 4B, and 4C.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 2-6 of claim 2 state, wherein for the axial displacement of the workpiece clamping fixture on the first horizontal linear guide and/or the axial displacement of the swivel arm on the second horizontal linear guide, a linear motor is present, wherein the linear motor and the torque motor are configured to provide a combined circular motion of the tool spindle and linear motion of the second swivel axis along the second horizontal linear guide.”  This limitation is viewed to be vague and indefinite, because in the instance that a linear motor is present for the axial displacement of the workpiece clamping fixture on the first horizontal linear guide but a linear motor is not present for the axial displacement of the swivel arm on the second horizontal linear guide, noting that “or” in the “and/or” limitation of line 3 of claim 2 provides for this scenario, how is that the linear motor that is present for the axial displacement of the workpiece clamping fixture on the first horizontal linear guide is configured to provide for a combined circular motion of the tool spindle and linear motion of the second swivel axis along the second 
Claim 9 recites the limitation “the spindle axis” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. PG Pub. No. 2018/0104784 A1) in view of Iwabuchi (U.S. Patent No. 6,454,636 B1).
Please note that Iwabuchi was cited on the PTO-892 mailed 9/15/2020, while Suzuki et al. was cited on the PTO-892 mailed on 1/27/2021.  
Claim 1:  Figure 1 of Suzuki shows a machine tool (12) comprising a machine bed having each of a first horizontal linear guide (22) and a second horizontal linear guide (42), which is arranged at a right angle with respect to the first horizontal linear guide (22).  
Figure 1 further shows a workpiece clamping fixture (14) that is arranged on the first horizontal linear guide (22) by way of an X-axis slider (24) and a rotary mechanism (30).  During operation when said X-axis slider (24) is actuated, the workpiece clamping fixture (14) is axially 
Figure 1 of Suzuki et al. also shows a swivel arm (76a) and a tool spindle (76b).  With respect to the tool spindle (76b), it is disposed on a free end of the swivel arm (76a).  As can also be seen in Figure 1 of Suzuki et al., the swivel arm (76a) is attached to a Z-axis slider (44) via intermediate structure.  Noting this, when the Z-axis slider (44) is actuated, the swivel arm (76a) will be axially displaced on the second horizontal linear guide (42).  
Regarding the swivel arm (76a), it has an associated second swivel axis, which extends horizontally in a direction parallel to the Z-axis (see Figure 1 for the Z-axis).  (Please note that claim 1 doesn’t require the second swivel axis to be arranged such that it extends parallel to a longitudinal axis of the first horizontal linear guide (22), for example.  Rather, a much more broad limitation is set forth in claim 1 in which it is set forth that “a second swivel axis of the swivel arm is arranged parallel to the first horizontal guide”).  As to the second swivel axis, it is arranged such that it is also parallel to the first horizontal linear guide (22).  This is because as a three-dimensional (3D) object, sections of said first horizontal linear guide (22) extend in any of a number of directions.  For example, a cross-section in the Z-Y plane (please see Figure 1 for the Y and Z-axes of said Z-Y plane) of the first horizontal linear guide (22) extends in a direction that is parallel to the second swivel axis.  Thus, in this manner, the second swivel axis is arranged parallel (as broadly claimed) to the first horizontal linear guide (22).  

The machine tool (12) also has a motor, which includes a rotor (74) and a stator (72), and that is configured to swivel the swivel arm (76a).  As can be seen in Figure 1 of Suzuki et al., the swivel arm (76a) is mounted to the rotor (74), which in turn is mounted to a stator (72).  According to Suzuki et al., the rotor (74) cannot be detached from the stator (72), and said rotor (74) is rotated about the axial center/second swivel axis by the motor (for example, a mechanism composed of coils and magnets: not shown) incorporated in a hole formed in the center [paragraph [0051].  That is to say that the motor is disposed on the second swivel axis.  Please note that in order to set the rotor (74) thereof in rotation about the second swivel axis with respect to the stator (72), torque must inherently be produced by the motor.  Thus, because the motor inherently produces torque, it constitutes a torque motor.  In use, when the torque motor is actuated, said rotor (74) is rotated about the axial center/second swivel axis, and as a result of being mounted to said rotor (74), the swivel arm (76a) swivels the swivel arm (76a) about the second swivel axis.  
As was stated above, the tool spindle (76b) has a spindle axis (among the infinite amount of axes extending therethrough) that extends parallel to the second swivel axis of the swivel arm (76a) and that is also oriented parallel to the first horizontal linear guide (22), 
Also, the swivel arm (76a) is configured to vertically move the tool spindle (76b).  When the vertical slider (54) to which the swivel arm (76b) is mounted is actuated for vertical movement, the vertical slider (54) vertically moves the swivel arm (76a).  When the swivel arm (76a) incurs vertical movement, it in turn will vertically move the tool spindle (76b) by virtue of said tool spindle (76b) being on the free end of the swivel arm (76a).  Please note that claim 1 doesn’t limit as to how or in what way that “the swivel arm is configured to vertically move the tool spindle.”  
	Disclosure though, is not provided by Suzuki et al. on the workpiece clamping fixture (14) being “swivelable about a first swivel axis oriented parallel to the second horizontal linear guide and is rotatable about a rotation axis oriented at a right angle to the first swivel axis.”  Examiner reiterates though that in Suzuki et al. that the workpiece clamping fixture (14) is arranged on the first horizontal linear guide (22) by way of the X-axis slider (24) and the rotary mechanism (30).  It’s also reiterated that as a result of the workpiece clamping fixture (14) being mounted to the rotor (34), actuation of said rotor (34) results in rotation of said workpiece clamping fixture (14) about the vertical rotation axis.
Figure 1 of Iwabuchi though, shows a workpiece clamping fixture (28) that is disposed on a first horizontal linear guide (26) via a slide (13), a table (13a), and an index head (27).  As to the table (13a), it is rotatable about the vertical rotation axis (B).  Thus, when the table (13a) is set in rotation, the table (13a) and the workpiece clamping fixture (28) that is attached thereto rotate about the vertical rotation axis (B).  With regards to the index head (27), it is disclosed as being swivelable about a first swivel axis (A) [column 7, lines 13-19].  Due to this 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the workpiece clamping fixture (14) and associated rotary mechanism (30) of Suzuki et al. with the workpiece clamping fixture (28) and associated index head (27) and table (13a) of Iwabuchi, so as to provide the machine tool (12) of Suzuki et al. with an extra degree of freedom for positioning a clamped workpiece with respect to a tool mounted in the tool spindle (76b).  
In making this modification, the workpiece clamping fixture (28) of Iwabuchi will be arranged on the first horizontal linear guide (22) via the X-axis slider (24) of Suzuki et al. and the newly integrated index head (27) and table (13a) of Iwabuchi.  Noting this, when said X-axis slider (24) is actuated, the workpiece clamping fixture (28) will be axially displaced along said first horizontal linear guide (22).  It is also noted that when the table (13a) is rotated about the associated vertical rotation axis (B), the first swivel axis (A) can be brought into position such that it extends parallel to the second horizontal linear guide (42), as well as parallel to the associated longitudinal axis of the second horizontal linear guide (42).  Based on the foregoing, the workpiece clamping fixture (28) is swivelable about the first swivel axis (A), which can be oriented parallel to the second horizontal linear guide (42).  Lastly, the workpiece clamping fixture (28) is rotatable about the vertical rotation axis (B), which is oriented at a right angle to the first swivel axis (A).
Claim 2:  As was stated above in the rejection of claim 1, the swivel arm (76a) is attached to the Z-axis slider (44) via intermediate structure.  Noting this, when the Z-axis slider (44) is actuated, the swivel arm (76a) will be incur axial displacement on the second horizontal linear guide (42).  Be advised that it is inherent that a linear motor is present for driving the Z-axis slider (44) on the second horizontal linear guide (42).  If, for example, a linear motor was not present, then said axial displacement of the Z-axis slider (44) on the second horizontal linear guide (42) would not be able to occur.  Be advised that said linear motor and the torque motor that is disposed on the second swivel axis of the swivel arm (76a) are configured to provide a combined circular motion of the tool spindle (76a) and linear motion of the second swivel axis along the second horizontal linear guide (42).  When the linear motor and the torque motor are actuated so as to operate at the same time, for example, circular motion of the tool spindle (76a) about the second swivel axis will occur in combination with linear motion of the second swivel axis along the second horizontal linear guide (42).  Thus, in this way, the linear motor and the torque motor are “configured to provide a combined circular motion of the tool spindle and linear motion of the second swivel axis along the second horizontal linear guide.”  Note that the linear motor provides for the linear motion of the second swivel axis along the second horizontal linear guide (42), whereas the torque motor provides for the circular motion of the tool spindle (76a) about the second swivel axis. 

Claim 3:  As was explained above in the rejection of claim 1, the modified machine tool (12) of Suzuki et al. includes the workpiece clamping fixture (28) and the associated index head (27) and table (13a) of Iwabuchi.  In making this modification, the workpiece clamping fixture (28) of Iwabuchi is arranged on the first horizontal linear guide (22) via the X-axis slider (24) of Suzuki et al. and the newly integrated index head (27) and table (13a) of Iwabuchi.  Noting this, 
Please also note that a motor is an element that imparts motion, and torque is a rotational force.  In order to have set the workpiece clamping fixture (31) in rotation/swiveling motion about the first swivel axis (A), an element that imparts motion by torque/rotational force had to have been provided.  Likewise, in order to have set the workpiece clamping fixture (31) in rotation about the vertical rotation axis (B), an element that imparts motion by torque/rotational force had to have been provided.  Without such elements, the rotational force required for swiveling/rotating the workpiece clamping fixture (28) about said axes (A, B) during workpiece processing couldn’t be generated.  Thus, it is inherent that for the swivel and rotary motions of the workpiece clamping fixture (28), it is inherent that additional torque motors are present.  

Claim 6:  Examiner now directs attention to Figure 3 of Suzuki et al.  Figure 3 shows therein a static pressure rotary shaft bearing (78).  The static pressure rotary shaft bearing (78) constitutes a slide bearing, as said static pressure rotary shaft bearing (78) provides for smooth rotation of the rotor (74) [paragraph [0054], the smooth rotation being sliding of said rotor (74) with respect to the stator (72).  Also, with respect to the perspective of Figure 3, it is noted that a direction parallel to the second swivel axis extends from right-to-left/left-to-right.  Noting this, it can be seen within Figure 3 that a least of portion of the slide bearing (78) extends from right-to-left/ left-to-right, and therefore in the direction parallel to the second swivel axis, between a first inner projection (72a) of the stator (72) and an annular projection (75a) of the rotor (74).  Also, said 

Claim 7:  Whereas the rotor (74) is an external rotor, the stator (72) is an internal stator (72).  This is because the rotor (74) receives the second inner projection of the stator (72) within the space disposed between the rotor’s (74) disc portion (74a) and left annular projection (75a) (please see Figure 3 of Suzuki et al.).  Additionally/Alternatively, the rotor (74) is an external rotor since it is mounted such that it extends externally outward from the stator (72) in the Z1 direction shown in Figure 3 of Suzuki et al.  Also, the stator (72) is an internal stator (72), since it is disposed in an inside/internal position between a Y-axis slider (54) and the rotor (74) (please Figure 3 of Suzuki et al.).

Claim 14.
Claims 1-3, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG Pub. No. 2013/0207331 A1) in view of Yamaura (U.S. Patent No. 8,523,500 B2), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG Pub. No. 2013/0207331 A1) in view of Yamaura (U.S. Patent No. 8,523,500 B2), and further in view of Applicant’s Admitted Prior Art (AAPA).  
Please note that Jung et al. was cited on the PTO-892 mailed on 11/12/2019 while Yamaura was cited on the PTO-892 mailed on 9/15/2020.
Claim 1:  Figures 2 and 4 of Jung et al. illustrate a machine tool comprising a machine bed (2) having a first horizontal linear guide (14, 15) and a second horizontal linear guide (6, 7), which is arranged at a right angle to the first horizontal linear guide (14, 15).  
The machine tool of Jung et al. further comprises a workpiece clamping fixture (31), which is arranged on the first horizontal linear guide (14, 15) in an axially displaceable manner by way of a housing (33) and a workpiece table (34).  Said workpiece clamping fixture (31) is swivelable about a first swivel axis, which extends outward from the page from the perspective of Figure 6.  As such, the first swivel axis is oriented parallel to the second horizontal linear guide (6, 7).  The workpiece clamping fixture (31) is also rotatable about a rotation axis oriented at a right angle to the first swivel axis.  This will now be explained by Examiner.  
Note that paragraph [0050] of the specification of Jung et al. specifically discusses the drive torque of electric motor 38 being for swiveling/pivoting movement.  Also note that paragraph [0049] discusses electric motors (37, 38) being for turning and swiveling.  As it known that electric motor 38 is for swiveling/pivoting, that leaves electric motor 37 for turning.  Moreover, it is noted that the machine tool of Jung et al. provides for 5-axis processing (paragraph [0051]).  As the machine tool’s tool spindle (12) moves in only two of the five axes, 
With regards to the workpiece clamping fixture (31), it is movable along the first horizontal linear guide (14, 15) by way of the housing (33) and the workpiece table (34).  Next, Examiner reiterates that it is the drive torque of electric motor 38 that provides for the swiveling/pivoting movement.  Note that swiveling/pivoting movement of the workpiece clamping fixture (31) is up to 220° (paragraph [0051]) about the first swivel axis.  Based on the foregoing, the only unaccounted for movement is the turning (rotational) movement that electric motor 37 provides for.  With said electric motor 37 being mounted centrally in the housing (33) of the swivel rotary table (30) (please see Figure 6 of Jung et al.), it is apparent that the turning/rotation movement is that of the workpiece clamping fixture (31) about the last of the five axes, rather than that of, for example, the housing (33) itself or the workpiece table (34).  This is because the housing (33) is not configured for rotation, as rotation of the housing (33) in some manner would interfere with the transmission (39) and the cables within element 36, which is shown in Figure 5.  As to the workpiece table (34), since it is fixed at one end thereof to the housing (33), and because it directly incurs the swiveling/pivoting movement about the first swivel axis, it would not be able to also rotate about the rotation axis.  Based on the foregoing, the turning/rotation movement is that of the workpiece clamping fixture (31) about the last of the five axes, said last of the five axes being the rotation axis.  
As to the workpiece clamping fixture’s (31) rotation axis, it is oriented at a right angle to the first swivel axis.  Examiner will now provide an example of this.  Figure 6 of Jung et al. shows a 0° plane that the workpiece clamping fixture’s (31) working plane (35) can extend in.  
Alternatively, should it be held that the workpiece clamping fixture (31) is not in fact rotatable by electric motor 37 about a rotation axis that is oriented at a right angle to the first swivel axis, note that in the Office Action mailed on 9/15/2020, Examiner took Official Notice that setting a workpiece clamping fixture in rotation about a rotation axis oriented at a right angle to a swivel axis is well-known and widely-used in the art, and such results in greater accessibility for the tool spindle of a machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture, and thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the workpiece clamping fixture (31) be rotatable about a rotation axis that is oriented at a right angle to the first swivel axis as is well-known, for the purpose of providing greater accessibility to the tool spindle (12) of the machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture (31).  
Note that this assertion {that setting a workpiece clamping fixture in rotation about a rotation axis oriented at a right angle to a swivel axis is well-known and widely-used in the art, and such results in greater accessibility for the tool spindle of a machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture} is taken to be Applicant Admitted Prior Art because did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  traverse the Examiner’s assertion in the arguments filed on 12/15/2020 (or for that matter in the arguments filed on 4/27/2021 or 9/10/2021), Examiner’s assertion is taken to be Applicant Admitted Prior Art (AAPA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the workpiece clamping fixture (31) be rotatable about a rotation axis that is oriented at a right angle to the first swivel axis as is well-known (as taught by AAPA), for the purpose of providing greater accessibility to the tool spindle (12) of the machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture (31).  
As noted above, the machine tool includes the tool spindle (12).  During machining, said tool spindle (12) is rotated about a spindle axis, which is orientated so as to extend parallel to the first horizontal linear guide (14, 15).  Jung et al. though, does not teach the tool spindle (12) being on “a free end of [a] swivel arm.”  Moreover, Jung et al. does not teach “a swivel arm axially displaceable on the second horizontal linear guide, a second swivel axis of the swivel arm is arranged parallel to the first horizontal linear guide,” or “a torque motor having a rotor and a stator disposed on the second swivel axis of the swivel arm, the torque motor being configured to swivel the swivel arm about the second swivel axis; wherein the second swivel axis of the swivel arm is always in parallel to the spindle axis of the tool spindle.”  Please note; however, that in the machine tool of Jung et al., the tool spindle (12) and the vertical slide (11) to which said tool spindle (12) is mounted, are displaceable on the second horizontal linear guide (6, 7) by way of a 
Figures 1-3 of Yamaura though, show a machine tool (10) having a vertical slide (22) on which a swivel arm (32) is carried.  Figures 1-3 further show a tool spindle (36) as being disposed on a free end of said swivel arm (32).  As to the tool spindle (36), it is has spindle axis that is orientated parallel to a first horizontal linear guide (16, 16).  Regarding the swivel arm (32), it has a second swivel axis (C) that is arranged parallel to the first horizontal linear guide (16, 16).  Examiner notes that the second swivel axis (C) of the swivel arm (32) is always in parallel to the spindle axis of the tool spindle (36).  Attention is now directed to Figure 4.  In Figure 4 of Yamaura, it can be seen that a motor (34), which is configured to swivel the swivel arm (32) about the second swivel axis (C), is disposed on the second swivel axis (C).  Note that the motor (34) is a direct motor (34) having a stator (34a) and rotor (34b) [column 18, line 58 – column 19, line 5].  In order to set the rotor (34b) in rotation about the second swivel axis (C), torque must be produced by the direct motor (34).  Thus, because the direct motor (34) produces torque, it constitutes a torque motor (34).  Please note that the tool spindle (36) is shown in Figure 1 as receiving a tool (T) therein.  During machining, the tool spindle (36) functions to set the tool (T) in rotation about the spindle axis.  Lastly, it is noted that the vertical slide (22) is displaceable along a first vertical linear guide (20, 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vertical slide (22) with the corresponding swivel arm (32) and tool spindle (36) of Yamaura for the vertical slide (11) with the corresponding tool spindle (12) of Jung et al., as this is substitution of one known vertically 
Lastly, the swivel arm (32) is configured to vertically move the tool spindle (36).  When the vertical slide (22) to which the swivel arm (32) is mounted is actuated for vertical movement, the vertical slide (22) vertically moves the tool swivel arm (32).  When the tool swivel arm (32) incurs vertical movement, it in turn will vertically move the tool spindle (36) by virtue of said tool spindle (36) being on the free end of the tool swivel arm (32).  Please note that claim 1 doesn’t 

Claim 2:  For axial displacement of the workpiece clamping fixture (31) on the first horizontal linear guide (14, 15), a linear motor (17) is present.  Additionally/Alternatively, Jung et al. discloses a linear motor being provided for the moving column (5) on the second horizontal linear guide (6, 7) [paragraph 0029].  Noting this, Examiner reiterates that the swivel arm (32) is mounted to the moving column (5) by the swivel arm’s (32) associated vertical slide (22).  When the moving column (5) is moved through actuation of the associated linear motor for movement on the second horizontal linear guide (6, 7), the swivel arm (32), which is mounted to said moving column (5), incurs axial displacement on the second horizontal linear guide (6, 7).  Thus, for axial displacement of the swivel arm (32) on said second horizontal linear guide (6, 7), a linear motor is present.  Examiner notes that when the swivel arm (32) is axially displaced the second swivel axis (C) of the swivel arm (32) is also axially displaced.  
Also, the linear motor associated with the moving column (5) and the torque motor (34) disposed on the second swivel axis (C) of the swivel arm (32) “are configured” to provide a combined circular motion of the tool spindle (36) and linear motion of the second swivel axis (C) along the second horizontal linear guide (6, 7).  When the linear motor and torque motor (34) are actuated so as to operate at the same time, for example, circular motion of the tool spindle (36) about the second swivel axis (C) will occur in combination with linear motion of the second swivel axis (C) along the second horizontal linear guide (6, 7).  Note that the linear motor that is associated with the moving column (5) provides for the linear motion of the second swivel axis (C) along the second horizontal linear guide (6, 7), while the torque motor (34) provides for the circular motion of the tool spindle (36) about the second swivel axis (C).  
Claim 3:  Note that two alternative rejections of claim 3 are being provided.  The first rejection corresponds to the interpretation of the art in which it is held that electric motor 37 does indeed provide for the turning/rotation movement of the workpiece clamping fixture (31) about the rotation axis.
The electric motors (37, 38) must produce torque in order to provide for the swivel and rotary motions of the workpiece clamping fixture (31). Specifically, electric motor 38 must produce torque for initiating the swiveling/pivoting movement of the workpiece clamping fixture (31) about the first swivel axis, and electric motor 37 must produce torque for initiating the turning/rotation movement of the workpiece clamping fixture (31) about the rotation axis.  Since each of said electric motors (37, 38) is capable of producing torque, each constitutes a torque motor.  Please note that with respect to electric motor 38, it is advised in paragraph [0050] of Jung et al. that the drive torque that electric motor 38 produces is transmitted to a transmission (39) via a V-belt.
The second rejection corresponds to the interpretation of the art in which it is held that electric motor 37 does not provide for the aforedescribed turning/rotation movement of the workpiece clamping fixture (31) about the rotation axis.
With regards electric motor 38, it must produce torque for initiating the swiveling/ pivoting movement of the workpiece clamping fixture (31) about the first swivel axis.  Since electric motor 38 is capable of producing torque, it constitutes a torque motor.  Please note that it is advised in paragraph [0050] of Jung et al. that the drive torque that electric motor 38 produces is transmitted to a transmission (39) via a V-belt.  Next, Examiner reiterates that should it be held that the workpiece clamping fixture (31) is not in fact rotatable by electric motor 37 about a rotation axis that is oriented at a right angle to the first swivel axis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

Claim 8:  Figures 2 and 4 of Jung et al. illustrate a machine tool comprising a machine bed (2) having a first horizontal linear guide (14, 15) and a second horizontal linear guide (6, 7), a longitudinal axis of the second horizontal linear guide (6, 7) being arranged at a right angle to a longitudinal axis of the first horizontal linear guide (14, 15).  
The machine tool of Jung et al. further comprises a workpiece clamping fixture (31), which is arranged on the first horizontal linear guide (14, 15) in an axially displaceable manner by way of a housing (33) and a workpiece table (34).  Said workpiece clamping fixture (31) is swivelable about a first swivel axis, which extends outward from the page from the perspective of Figure 6.  As such, the first swivel axis is oriented parallel to the longitudinal axis of the second horizontal linear guide (6, 7).  The workpiece clamping fixture (31) is also rotatable about a rotation axis oriented at a right angle to the first swivel axis.  This will now be explained by Examiner.  
Note that paragraph [0050] of the specification of Jung et al. specifically discusses the drive torque of electric motor 38 being for swiveling/pivoting movement.  Also note that 38 is for swiveling/pivoting, that leaves electric motor 37 for turning.  Moreover, it is noted that the machine tool of Jung et al. provides for 5-axis processing (paragraph [0051]).  As the machine tool’s tool spindle (12) moves in only two of the five axes, specifically during movement along the second horizontal linear guide (6, 7) and along a first vertical linear guide (8, 9, 10), the workpiece clamping fixture (31) must incur movement in the remaining three of the five axes.  
With regards to the workpiece clamping fixture (31), it is movable along the first horizontal linear guide (14, 15) by way of the housing (33) and the workpiece table (34).  Next, Examiner reiterates that it is the drive torque of electric motor 38 that provides for the swiveling/pivoting movement.  Note that swiveling/pivoting movement of the workpiece clamping fixture (31) is up to 220° (paragraph [0051]) about the first swivel axis.  Based on the foregoing, the only unaccounted for movement is the turning (rotational) movement that electric motor 37 provides for.  With said electric motor 37 being mounted centrally in the housing (33) of the swivel rotary table (30) (please see Figure 6 of Jung et al.), it is apparent that the turning/rotation movement is that of the workpiece clamping fixture (31) about the last of the five axes, rather than that of, for example, the housing (33) itself or the workpiece table (34).  This is because the housing (33) is not configured for rotation, as rotation of the housing (33) in some manner would interfere with the transmission (39) and the cables within element 36, which is shown in Figure 5.  As to the workpiece table (34), since it is fixed at one end thereof to the housing (33), and because it directly incurs the swiveling/pivoting movement about the first swivel axis, it would not be able to also rotate about the rotation axis.  Based on the foregoing, 
As to the workpiece clamping fixture’s (31) rotation axis, it is oriented at a right angle to the first swivel axis.  Examiner will now provide an example of this.  Figure 6 of Jung et al. shows a 0° plane that the workpiece clamping fixture’s (31) working plane (35) can extend in.  When the working plane (35) extends in the 0° plane (said 0° plane being the horizontal plane), the rotation axis will extend vertically.  Next, it is reiterated that the first swivel axis is oriented so as to be parallel to the longitudinal axis of the second horizontal linear guide (6, 7).  Thus, in this example the vertical rotation axis extends at the right angle to the horizontal first swivel axis.
Alternatively, should it be held that the workpiece clamping fixture (31) is not in fact rotatable by electric motor 37 about a rotation axis that is oriented at a right angle to the first swivel axis, note that in the Office Action mailed on 9/15/2020, Examiner took Official Notice that setting a workpiece clamping fixture in rotation about a rotation axis oriented at a right angle to a swivel axis is well-known and widely-used in the art, and such results in greater accessibility for the tool spindle of a machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture, and thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the workpiece clamping fixture (31) be rotatable about a rotation axis that is oriented at a right angle to the first swivel axis as is well-known, for the purpose of providing greater accessibility to the tool spindle (12) of the machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture (31).  
traverse the Examiner’s assertion in the arguments filed on 12/15/2020 (or for that matter in the arguments filed on 4/27/2021 or 9/10/2021), Examiner’s assertion is taken to be Applicant Admitted Prior Art (AAPA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the workpiece clamping fixture (31) be rotatable about a rotation axis that is oriented at a right angle to the first swivel axis as is well-known (as taught by AAPA), for the purpose of providing greater accessibility to the tool spindle (12) of the machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture (31).  
As noted above, the machine tool includes the tool spindle (12).  During machining, said tool spindle (12) is rotated about an axis of rotation, which is orientated so as to extend parallel to the longitudinal axis of the first horizontal linear guide (14, 15).  Jung et al. though, does not teach the tool spindle (12) being on “a free end of [a] swivel arm.”  Moreover, Jung et al. does not teach “a swivel arm axially displaceable on the second horizontal linear guide, a second 
Figures 1-3 of Yamaura though, show a machine tool (10) having a vertical slide (22) on which a swivel arm (32) is carried.  Figures 1-3 further show a tool spindle (36) as being disposed on a free end of said swivel arm (32).  As to the tool spindle (36), it is has an axis of rotation that is oriented parallel to a longitudinal axis of a first horizontal linear guide (16, 16).  Regarding the swivel arm (32), it has a second swivel axis (C) that is arranged parallel to the longitudinal axis of the first horizontal linear guide (16, 16).  Note that said second swivel axis (C) is offset from and extends parallel to said axis of rotation.  Attention is now directed to Figure 4.  In Figure 4 of Yamaura, it can be seen that a motor (34), which is configured to swivel the swivel arm (32) about the second swivel axis (C), is disposed on the second swivel axis (C).  Note that the motor (34) is a direct motor (34) having a stator (34a) and rotor (34b) [column 18, line 58 – column 19, line 5].  In order to set the rotor (34b) in rotation about the second swivel axis (C), the direct motor (34) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vertical slide (22) with the corresponding swivel arm (32) and tool spindle (36) of Yamaura for the vertical slide (11) with the corresponding tool spindle (12) of Jung et al., as this is substitution of one known vertically displaceable slide with an affixed tool spindle for another, in order to obtain the predictable result of the tool spindle (36) functioning to set a mounted tool in rotation about the spindle axis during a given machining process.  In making this substitution, the vertical slide (22) of Yamaura will assume the space previously occupied by the vertical slide (11) of Jung et al.  That is to say that the vertical slide (22) of Yamaura will be mounted to the moving column (5) of Jung et al. such that said vertical slide (22) interfaces with the first vertical linear guide (8, 9, 10).  In doing so, the second swivel access (C) of the vertical slide’s (22) corresponding swivel arm (32) will be arranged parallel to the longitudinal axis of the first horizontal linear guide (14, 15).  Likewise, the tool spindle (36) that is disposed on the free end of the swivel arm (32) will be oriented such that the axis of rotation thereof is parallel to the first horizontal linear guide (14, 15).  Note that with Yamaura’s vertical slide (22) assuming the space previously occupied by Jung et al.’s vertical 

Claim 9:  The modified machine tool of Jung et al. contains the vertical slide (22) with the corresponding swivel arm (32) and tool spindle (36) of Yamaura.  Noting this, attention is directed to Figure 4 of Yamaura in which it can be seen that the second swivel axis (C) of the swivel arm (32) is always in parallel to the axis of rotation/spindle axis of the tool spindle (36).  

Claim 10:  Regarding the torque motor (34) of the modified machine tool of Jung et al., note that the rotor (34b) thereof is an external rotor while the stator (34a) thereof is an internal stator.  This is because, for example, the rotor (34b) is mounted such that it extends externally outward from the stator (34a) in the Z1 direction shown in Figure 4 of Yamaura.  As to, the stator (34a) it is an internal stator, since it is disposed in an inside/internal position between a proximal end of a frame (40) and the rotor (34b).  Please note that the proximal end of a frame (40) is the end of the frame (40) that extends vertically and that interfaces with element 20 in Figure 4 of Yamaura.

Claim 11:  The modified machine tool of Jung et al. contains the vertical slide (22) with the corresponding swivel arm (32) and tool spindle (36) of Yamaura.  Noting this, attention is directed to Figure 4 of Yamaura in which it can be seen that a fixing device (64) is provided within the vertical slide (22).  As can be seen therein, a slide bearing is provided for a rod (72) 

    PNG
    media_image1.png
    663
    918
    media_image1.png
    Greyscale



Claim 13:  Figures 2 and 4 of Jung et al. illustrate a machine tool comprising a machine bed (2) having a first horizontal linear guide (14, 15) and a second horizontal linear guide (6, 7), a longitudinal axis of the second horizontal linear guide (6, 7) being arranged at a right angle to a longitudinal axis of the first horizontal linear guide (14, 15).  
The machine tool of Jung et al. further comprises a workpiece clamping fixture (31), which is arranged on the first horizontal linear guide (14, 15) in an axially displaceable manner by way of a housing (33) and a workpiece table (34).  Said workpiece clamping fixture (31) is swivelable about a first swivel axis, which extends outward from the page from the perspective of Figure 6.  As such, the first swivel axis is oriented parallel to the longitudinal axis of the second horizontal linear guide (6, 7).  The workpiece clamping fixture (31) is also rotatable about a rotation axis oriented at a right angle to the first swivel axis.  This will now be explained by Examiner.  
Note that paragraph [0050] of the specification of Jung et al. specifically discusses the drive torque of electric motor 38 being for swiveling/pivoting movement.  Also note that paragraph [0049] discusses electric motors (37, 38) being for turning and swiveling.  As it known that electric motor 38 is for swiveling/pivoting, that leaves electric motor 37 for turning.  Moreover, it is noted that the machine tool of Jung et al. provides for 5-axis processing (paragraph [0051]).  As the machine tool’s tool spindle (12) moves in only two of the five axes, specifically during movement along the second horizontal linear guide (6, 7) and along a first vertical linear guide (8, 9, 10), the workpiece clamping fixture (31) must incur movement in the remaining three of the five axes.  
With regards to the workpiece clamping fixture (31), it is movable along the first horizontal linear guide (14, 15) by way of the housing (33) and the workpiece table (34).  Next, Examiner reiterates that it is the drive torque of electric motor 38 that provides for the 37 provides for.  With said electric motor 37 being mounted centrally in the housing (33) of the swivel rotary table (30) (please see Figure 6 of Jung et al.), it is apparent that the turning/rotation movement is that of the workpiece clamping fixture (31) about the last of the five axes, rather than that of, for example, the housing (33) itself or the workpiece table (34).  This is because the housing (33) is not configured for rotation, as rotation of the housing (33) in some manner would interfere with the transmission (39) and the cables within element 36, which is shown in Figure 5.  As to the workpiece table (34), since it is fixed at one end thereof to the housing (33), and because it directly incurs the swiveling/pivoting movement about the first swivel axis, it would not be able to also rotate about the rotation axis.  Based on the foregoing, the turning/rotation movement is that of the workpiece clamping fixture (31) about the last of the five axes, said last of the five axes being the rotation axis.  
As to the workpiece clamping fixture’s (31) rotation axis, it is oriented at a right angle to the first swivel axis.  Examiner will now provide an example of this.  Figure 6 of Jung et al. shows a 0° plane that the workpiece clamping fixture’s (31) working plane (35) can extend in.  When the working plane (35) extends in the 0° plane (said 0° plane being the horizontal plane), the rotation axis will extend vertically.  Next, it is reiterated that the first swivel axis is oriented so as to be parallel to the longitudinal axis of the second horizontal linear guide (6, 7).  Thus, in this example the vertical rotation axis extends at the right angle to the horizontal first swivel axis.
Alternatively, should it be held that the workpiece clamping fixture (31) is not in fact rotatable by electric motor 37 about a rotation axis that is oriented at a right angle to the first 
Note that this assertion {that setting a workpiece clamping fixture in rotation about a rotation axis oriented at a right angle to a swivel axis is well-known and widely-used in the art, and such results in greater accessibility for the tool spindle of a machine tool to the surfaces of a given workpiece that are required to be machined when said given workpiece is held by the workpiece clamping fixture} is taken to be Applicant Admitted Prior Art because did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  Be advised that Examiner took Official Notice in the Office Action mailed on 9/15/2020, and Applicant did not traverse Examiner’s assertion in the arguments submitted on 12/15/2020.   Examiner notes that Applicant’s arguments submitted on 12/15/2020 were in response to the Office Action mailed on 9/15/2020.  Since Applicant did not traverse the Examiner’s assertion in the arguments filed on 12/15/2020 (or for that matter in the arguments filed on 4/27/2021 or 9/10/2021), Examiner’s assertion is taken to be Applicant Admitted Prior Art (AAPA).

As noted above, the machine tool includes the tool spindle (12).  During machining, said tool spindle (12) is rotated about an axis of rotation, which is orientated so as to extend parallel to the longitudinal axis of the first horizontal linear guide (14, 15).  Jung et al. though, does not teach the tool spindle (12) being on “a free end of [a] swivel arm.”  Moreover, Jung et al. does not teach “a swivel arm axially displaceable on the second horizontal linear guide, a second swivel axis of the swivel arm is arranged parallel to the longitudinal axis of the first horizontal linear guide” or on “the axis of rotation of the tool spindle extends parallel to the second swivel axis of the swivel arm, and the swivel arm rotates about the second swivel axis to position the tool spindle; and a torque motor having a rotor and a stator disposed on the second swivel axis of the swivel arm, the torque motor being configured to swivel the swivel arm about the second swivel axis to position the tool spindle; wherein the second swivel axis of the swivel arm is offset from the axis of rotation of the tool spindle.”  Please note; however, that in the machine tool of Jung et al., the tool spindle (12) and the vertical slide (11) to which said tool spindle (12) is mounted, are displaceable on the second horizontal linear guide (6, 7) by way of a moving column (5).  The vertical slide (11) and tool spindle (12) are also displaceable along the first vertical linear guide (8, 9, 10).  Lastly, note that the tool spindle (12) receives a tool therein for machining, said tool being set in rotation by the tool spindle (12) about the axis of rotation.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vertical slide (22) with the corresponding swivel arm (32) and tool spindle (36) of Yamaura for the vertical slide (11) with the corresponding tool spindle (12) of Jung et al., as this is substitution of one known vertically 
Lastly, the linear motor associated with the moving column (5) and the torque motor (34) disposed on the second swivel axis (C) of the swivel arm (32) “are configured” to provide a combined circular motion of the tool spindle (36) and linear motion of the second swivel axis (C) along the second horizontal linear guide (6, 7).  When the linear motor and torque motor (34) are actuated so as to operate at the same time, for example, circular motion of the tool spindle (36) 

Claim 14:  The modified machine tool of Jung et al. contains the vertical slide (22) with the corresponding swivel arm (32) and tool spindle (36) of Yamaura.  Noting this, attention is directed to Figure 4 of Yamaura in which it can be seen that the second swivel axis (C) of the swivel arm (32) is offset from the spindle axis of the tool spindle (36).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG Pub. No. 2013/0207331 A1) in view of Yamaura (U.S. Patent No. 8,523,500 B2) and further in view of Geissler (U.S. Patent No. 5,560,415 A), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG Pub. No. 2013/0207331 A1) in view of Yamaura (U.S. Patent No. 8,523,500 B2), in view of Applicant’s Admitted Prior Art (AAPA), and further in view of Geissler (U.S. Patent No. 5,560,415 A).
Please note that Geissler was cited on the PTO-892 mailed on 9/15/2020.
Claim 4:  Jung et al./Yamaura does not disclose “on a side of the second horizontal linear guide facing towards the workpiece clamping fixture is arranged an X-Y protective cover having a driving plate in which is accommodated a  pivot bearing surrounding a tool-side end of the tool spindle.”  Note that in an effort to minimize any potential confusion, due the protective covering of claim 4 being set forth an “X-Y protective covering,” Examiner has re-designated the axes in Jung et al. to correspond to those of Applicant’s application.  This can be seen below in Figure 2 of Jung et al.  

    PNG
    media_image2.png
    518
    656
    media_image2.png
    Greyscale

	Figure 1 of Geissler though, shows a protective cover having a driving plate (1) in which an opening (2) is formed.  Figure 1 of Geissler further shows a work spindle (3) as protruding through the opening (2).  As can be seen between Figures 1, 2, and 6, the driving plate (1) is able to be moved both horizontally and vertically, since the protective cover employs slidable lattice grates (13, 14) and a series of slidable rectangular frames (4, 7).  Per Geissler, the protective cover is designed for universal drilling and milling machines, and its function is to protect the mechanically sensitive rear machine parts, such as the machine stand with the guides, from contamination by chips or work or cooling liquid without affecting the relative movements between the clamped workpiece and the work spindle (3) [column 2, line 66 – column 3, line 5].  
	Therefore, it would have to been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to have provided the machine tool of Jung et al./ Yamaura with the protective cover of Geissler, so as to protect the mechanically sensitive parts of 
In making the above modification, Geissler’s protective covering will be orientated so as to extend in the X-Y plane.  Aside from the fact that this is the only orientation that would allow the tool spindle (36) to extend through the opening (2) of the protective cover, Examiner notes that the tool spindle (36) is moved in said X-Y plane when the moving column (5) is actuated for movement along the second horizontal linear guide (6, 7), when the vertical slide (22) is actuated for movement along the first vertical linear guide (8, 9, 10), and when the swivel arm (32) is actuated for swiveling by the direct/torque motor (34).  By being oriented so as to extend in the X-Y plane, the machine tool’s newly-integrated protective covering constitutes an X-Y protective covering that faces the workpiece clamping fixture (31).  
Lastly, in receiving the tool spindle (36) in the opening (2) thereof, the driving plate (1) will accommodate a pivot bearing that surrounds a tool-side end side of the tool spindle (36).  Note that Figure 4 of Yamaura shows said pivot bearing as being disposed within the inner periphery of the spindle cover (48) of the tool spindle (36) on said tool-side end side of said tool spindle (36).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG Pub. No. 2013/0207331 A1) in view of Yamaura (U.S. Patent No. 8,523,500 B2) and further in view of Haus et al. (U.S. Patent No. 8,523,746 B2), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG Pub. No. 2013/0207331 A1) in view of Yamaura (U.S. Patent No. 8,523,500 B2), in view of Applicant’s Admitted Prior Art (AAPA), and further in view of Haus et al. (U.S. Patent No. 8,523,746 B2).

Please note that Haus et al. was cited on the PTO-892 mailed on 11/12/2019.
Claim 5:  Jung et al./Yamaura does not disclose “on a side of the second horizontal linear guide facing towards the workpiece clamping fixture is arranged an angular arcuate tool-holding chain magazine having an approximately horizontally arranged limb and an approximately vertically arranged limb, and at a free end of the approximately horizontal limb is arranged a tool changer.”
	Figure 1 of Haus et al. though, shows a machine tool having first horizontal (14) and second horizontal linear guides (3) that are arranged at a right angle with respect to one another.  Figure 1 of Haus et al. further shows that arranged on the first horizontal linear guide (14) in an axially displaceable manner is a workpiece clamping fixture (17).  Figure 1 also shows that arranged on the second horizontal linear guide (3) is a tool spindle (9) having a chuck (11) for receiving a tool (12).  The machine tool also has an angular tool-holding chain magazine (18).  Said chain magazine (18) has a vertical plate portion (21), which is disposed on a side of the second horizontal linear guide (3) that faces toward the workpiece clamping fixture (17).  Also, as can be seen in annotated Figure 1 (next page), the chain magazine (18) has an approximately horizontally arranged limb and an approximately vertically arranged limb.  Note that by the machine tool having the chain magazine (18), the machine tool has a plurality of tools (12) readily available for mounting to the tool spindle (9).

    PNG
    media_image3.png
    903
    875
    media_image3.png
    Greyscale

With regards to the approximately horizontally arranged limb, at a free end thereof is arranged a tool changer (23).  The chain magazine’s (18) chain (23) constitutes a “tool changer” (as broadly claimed), since the chain (23) is one of the means by which positions of tools (12) that are stored within the chain magazine (18) are changed (via indexing/circulation) with respect to the tool spindle (9) for required tool exchange.  Please note that the chain/tool changer (23) extends around the entire periphery of the chain magazine (18), including but not limited to, each of the approximately horizontally limb and the approximately vertically arranged limb.  
.

Response to Arguments
Applicant’s arguments with respect to claims 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 1, Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.  With respect to claim 1 and Suzuki (U.S. PG Pub. 
2018/0104784 A1)/Iwabuchi (U.S. Patent No. 6,454,636 B1), Applicant argues the following:



    PNG
    media_image4.png
    405
    796
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    88
    793
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    299
    783
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    123
    781
    media_image7.png
    Greyscale


swivel arm (76a) has an associated second swivel axis, which extends horizontally in a direction parallel to the Z-axis.  (See Figure 1 of Suzuki et al. for the Z-axis). 
	Bearing in mind that claim 1 doesn’t require the spindle axis to be the axis of rotation about which the tool spindle (76b) rotates, for example, it is noted that because the tool spindle (76b) is a 3D object, it has an infinite amount of axes extending therethrough, including for example, a spindle axis (among the infinite amount of axes extending therethrough) that is oriented parallel to the first horizontal linear guide (22), specifically oriented parallel to a cross-section thereof in the Z-Y plane, and that always extends parallel to the second swivel axis of the swivel arm (76a).  Thus, Applicant’s argument is not persuasive.  
Next, with respect to claim 2 and Suzuki (U.S. PG Pub. 2018/0104784 A1)/Iwabuchi (U.S. Patent No. 6,454,636 B1), Applicant argues the following:


    PNG
    media_image8.png
    214
    753
    media_image8.png
    Greyscale

	Applicant’s argument has been considered, but is not persuasive.  With respect to Suzuki, it is noted that the swivel arm (76a) thereof is attached to the Z-axis slider (44) by way of intermediate structure.  Noting this, when the Z-axis slider (44) is actuated, the swivel arm (76a) will be incur axial displacement on the second horizontal linear guide (42).  Be advised that it is 
Next, Examiner notes that said linear motor and the torque motor that is disposed on the second swivel axis of the swivel arm (76a) are configured to provide a combined circular motion of the tool spindle (76a) and linear motion of the second swivel axis along second horizontal linear guide (42).  When the linear motor and torque motor are actuated so as to operate at the same time, for example, circular motion of the tool spindle (76a) about the second swivel axis will occur in combination with linear motion of the second swivel axis along the second horizontal linear guide (42).  (Note that the linear motor provides for the linear motion of the second swivel axis along the second horizontal linear guide (42), while the torque motor provides for the circular motion of the tool spindle (76a) about the second swivel axis).  Based on the foregoing, the linear motor and the torque motor are indeed “configured to provide a combined circular motion of the tool spindle and linear motion of the second swivel axis along the second horizontal linear guide.”  Thus, Applicant’s argument is not persuasive.  
Lastly, with respect to claim 14 and Suzuki (U.S. PG Pub. 2018/0104784 A1)/Iwabuchi (U.S. Patent No. 6,454,636 B1), Applicant argues the following:

    PNG
    media_image9.png
    184
    736
    media_image9.png
    Greyscale





Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722